Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-11, 15-19, 22-27 are allowed. The prior art of record fails to disclose the method further comprises: when Listen Before Talk (LBT) fails, indicating, by a lower layer, LBT failure to a Media Access Control (MAC); and after receiving indication for the LBT failure, in a case where a Random Access Response (RAR) window is not started yet, initiating, by the MAC, a next random access process, as recited in claim 1 and similarly recited in claims 11, 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan (Pub No.: 2017/0006599) discloses a wireless device receives a message comprising at least one information element (IE) associated with a timing advance group (TAG). The at least one IE at least indicates one of a value of the time alignment timer (TAT) IE or a TAT of the TAG is disabled. The wireless device transmits uplink signals on a secondary cell in the TAG only after receiving a timing advance command (TAC) if the IE indicates the value of the TAT IE. The wireless device transmits uplink signals on the secondary cell regardless of receiving the TAC if the IE indicates that the TAT is disabled. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464